Case 8:20-mc-00079-VMC-AAS Document 8 Filed 09/21/20 Page 1 of 2 PageID 175




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA,

      Plaintiffs,
v.
                                                       Case No.: 8:18-mc-79-33AAS
3M COMPANY,

      Defendants.
__________________________________/

                                       ORDER

      The United States requests an order quashing a subpoena served by 3M

Company (3M) on Department of Veterans Affairs employee Dr. Leslie Schulman, in

connection with a products liability action pending in the United States District Court

for the Northern District of Florida. (Doc. 1). In response, 3M moves to transfer the

motion to quash to the Northern District of Florida. (Doc. 3). The United States does

not oppose the transfer but responds “to correct the erroneous assumptions

underlying the request.” (Doc. 7, p. 2).

      Rule 45(f) permits the court where compliance is required to transfer a

subpoena-related motion to the issuing court “if the court finds exceptional

circumstances.” Fed. R. Civ. P. 45(f). “[T]ransfer may be warranted in order to avoid

disrupting the issuing court’s management of the underlying litigation,” such as when

“the same issues are likely to arise in discovery in many districts.” Fed. R. Civ. P.

45(f) advisory committee’s note (2013 amendments). 3M anticipates issuing over ten


                                           1
Case 8:20-mc-00079-VMC-AAS Document 8 Filed 09/21/20 Page 2 of 2 PageID 176




similar subpoenas to federal employees in multiple districts in connection with the

multi-district litigation pending in the Northern District of Florida. (Doc. 3, pp. 3–4).

In addition, 3M and the United States have litigated other discovery disputes before

United States District Judge M. Casey Rodgers and United States Magistrate Judge

Gary R. Jones as part of the same multi-district litigation pending in the Northern

District of Florida. (See Doc. 3, Exs. E-G). Indeed, Judge Rodgers appointed Special

Master Judge David Herndon (ret.) to coordinate government discovery issues. (Id.,

Ex. D).

      The court considered the Unites States’ response to the 3Ms motion to transfer.

Because the balance of interests weighs in favor of transfer and the United States

does not oppose the transfer, the request to transfer is due to be granted.

      Accordingly, 3M’s Motion to Transfer (Doc. 3) is GRANTED. The Clerk is

directed to transfer the Unites States’ Motions to Quash (Doc. 1) to the Northern

District of Florida and close this case.

      ORDERED in Tampa, Florida on September 21, 2020.




                                           2
